Citation Nr: 0828410	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to Chapter 35, Title 38 of the 
United States Code.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Seigel, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  The appellant is his daughter.

By letter dated in March 2005, the Regional Office (RO) 
notified the appellant that she could not be paid DEA 
benefits prior to October 29, 2003.  She filed a timely 
appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  In an October 2003 rating decision, the RO initially 
determined that the veteran was permanently and totally 
disabled effective December 1, 1993; basic eligibility for 
Chapter 35 educational assistance was established from this 
date.  Notice of the award was provided on November 26, 2003.

2.  The appellant's application for Chapter 35 educational 
assistance was received in October 2004.  

3.  The appellant, who was born in July 1969, was between the 
ages of 18 and 26 on the effective date of the total and 
permanent rating.


CONCLUSION OF LAW

The appellant may be eligible for an effective date of 
December 1, 1993, for Chapter 35 educational assistance.  38 
U.S.C.A. §§ 3512, 5113(b) (West 2002); 38 C.F.R. §§ 21.3030, 
21.4131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  While acknowledging the 
uncertainty as to whether the VCAA is applicable to claims 
such as this, see Barger v. Principi, 16 Vet. App. 132 
(2002), the Board notes that given the disposition reached in 
this case, no further discussion of the VCAA is necessary.  

Pertinent Law and Regulations

The regulation pertaining to the commencing date for an award 
of educational assistance provides that if the award is the 
first award of educational assistance for the program of 
education, the commencing date will be the later of: (1) the 
date the educational institution certifies as the beginning 
of the educational program; (2) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (3) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131.

Section 21.1029 provides that the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
educational assistance.

Chapter 35 of the statute was amended in November 2000 to 
provide that if VA first finds that the parent from whom 
eligibility is derived has a service-connected total and 
permanent disability after the eligible person's eighteenth 
birthday, but before the person's twenty-sixth birthday, the 
eight-year period of eligibility shall begin on the date 
elected by that person to be the beginning date if: (A) the 
Secretary approves the beginning date; (B) the eligible 
person elects that beginning date within 60 days of written 
notice by VA of that person's opportunity to make such 
election, such notice including a statement of the deadline 
for the election imposed under this subparagraph; and (C) 
that beginning date is the effective date of the rating or 
the date of notification establishing a total and permanent 
disability rating, which ever is more advantageous to the 
person, or any date in between.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  See Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 
1, 2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).

In other words, and as applicable to this case, if VA 
determines that a veteran has a permanent and total 
disability between his dependent child's 18th and 26th 
birthdays, and the dependent child so elects, the period of 
eligibility may begin on the effective date of the permanent 
and total rating; the date of the decision establishing such 
a rating; or any date in between, which ever is more 
advantageous to the dependent child.  The eligibility period 
would then end eight years from the beginning date.

The statute pertaining to the effective date of the 
commencement of educational assistance was also revised in 
November 2000, to give effect to the provision allowing an 
individual to elect an eligibility period that begins with 
the effective date for the award of a total and permanent 
rating.  According to the revision, if the individual 
qualifies to elect an eligibility period that begins with the 
effective date of a total and permanent rating, in 
determining the commencement date for an award of educational 
assistance VA may consider the individual's application as 
having been filed on the eligibility date.  This provision 
applies if (1) that eligibility date is more than one year 
before the date of the initial rating decision; (2) the 
individual submits an application for Chapter 35 educational 
assistance within one year of the rating decision; (3) the 
individual claims educational assistance for an approved 
program of education for a period preceding the one-year 
period ending on the date on which the application is 
received by VA.  These provisions are applicable if the 
individual would have been entitled to such educational 
assistance for such program of education if the individual 
had actually submitted an application on the eligibility 
date.  See Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113 (West 2002)).

In other words, if the individual is eligible to elect an 
eligibility period that begins with the effective date of an 
award of a total and permanent disability rating, and the 
individual submits an application for Chapter 35 educational 
assistance within one year of notice of the rating decision 
establishing the total and permanent rating, the individual 
will be deemed to have filed for Chapter 35 benefits at the 
beginning of the eligibility period.  Although the statutes 
were amended in November 2000, the regulations pertaining to 
determining the commencement dates for awards of Chapter 35 
educational assistance (38 C.F.R. §§ 21.1029, 21.4131) have 
not yet been revised to bring them into compliance with the 
statutory revisions, and cannot be relied upon in determining 
the appellant's eligibility for Chapter 35 benefits.

Analysis

In an October 1, 2003 rating decision, the RO awarded the 
veteran a total disability rating based on individual 
unemployability effective December 1, 1993; entitlement to 
Chapter 35 educational assistance was established from this 
date.  The veteran was informed in writing of the award on 
November 26, 2003.

In October 2004, the appellant submitted an Application for 
Survivors' and Dependents' Educational Assistance (VA Form 
22-5490) for attendance at Alfred State College for the 
period August 25, 1993 to May 20, 1995.  The appellant's 
application and supporting documentation was received by VA 
in October 2004.

The evidence in the claims file shows that the appellant was 
born in July 1969, so that she was between the ages of 18 and 
26 on the effective date of the total and permanent rating, 
December 1993.  She is, therefore, potentially entitled to an 
effective date of December 1, 1993, for the commencement of 
the award of Chapter 35 educational assistance.


ORDER

Eligibility for an effective date of December 1, 1993, for 
the commencement of Chapter 35 educational assistance is 
granted.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


